Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The Examiner acknowledges the Applicant’s election with traverse of species II in response to the Requirement for Restriction/Election. However upon further review the Examiner hereby withdraws the previous restriction requirement (note the requirement was made by a different Examiner) and all the claims 1-9 are examined herein. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Hogan 2015/0363630 (note this is the Applicant’s own work, however due to the date it is prior art) which discloses using OCT tomographic imaging to scan different depths of a finger in order to determine if the finger is a spoof or real (see paragraph 0004). However 2015/0363630 does not explicitly disclose in 
Shaydyuk et al. Biometric Identification Via Retina Scanning with Liveness Detection Using Speckle Contrast Imaging (hereinafter “Shaydyuk”) discloses that speckle patterns occur when using optical coherence tomography which are normally considered as noise but Shaydyuk notes that contrary to being noise the speckle pattern can also be use to quantify various measurements such as surface roughness, or temperature (see second paragraph of section II). Thus Shaydyuk discloses using the dynamics of the speckle pattern for liveness detection, however Shaydyuk does not explicitly disclose processing the depth scans to determine speckle size and distribution in at least one layer of said target, and to determine if said speckle size and distribution information corresponds to a real target or a spoof target.
Thus claim 1 and its analogous claim 6 is allowable over the prior art of record. Claims 2-5 and 7-9 are allowable at least due to their dependency on the allowable base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Please see the attached 892 notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669